Citation Nr: 1721081	
Decision Date: 06/09/17    Archive Date: 06/21/17

DOCKET NO.  08-12 045	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for traumatic arthritis of the bilateral hips.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Costello, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1970 to September 1972, with additional service in the Pennsylvania Army National Guard (PAARNG). 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania, which denied the issue on appeal.  

In April 2007, the Veteran filed a notice of disagreement and in March 2008 a statement of the case was issued.  The Veteran filed a substantive appeal in April 2008.  The Board remanded this matter to the RO in February 2012.  There has been substantial compliance with the Board's remand directives.  Stegall v. West, 11 Vet. App. 268 (1998); see also Dyment v. West, 13 Vet. App. 141, 147 (1999) (requiring substantial compliance with Board remand directives). 

During the course of her appeal, the Veteran requested a videoconference hearing, which was scheduled to take place in July 2009.  In a July 2009 letter, the Veteran asked to reschedule his hearing and his request was approved by the Board through an October 2009 motion.  In December 2009 he withdrew his request for a hearing in a written statement.  Thus, the hearing request is withdrawn.  See 38 C.F.R. § 20.704(d).  


FINDING OF FACT

Traumatic arthritis of the bilateral hips was not manifest during service, or any period of ADT or IDT, was not manifest within one year of separation, and is not attributable to or related to service, or any period of ADT or IDT.

CONCLUSION OF LAW

Traumatic arthritis of the bilateral hips was not incurred in or aggravated by the Veteran's active service or a period of ADT or IDT, or manifest within one year of her separation from active duty service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.303, 3.306, 3.307, 3.309 (2016).  



(Continued on the next page)
REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159.  Here, the Veteran was provided with the relevant notice and information in letters sent in January 2013 and December 2016 prior to the initial adjudication of the claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  The Veteran has not alleged any notice deficiency during the adjudication of the claim.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

VA also has a duty to assist the Veteran in obtaining potentially relevant records, and providing an examination or medical opinion when necessary to make a decision on the claim.  Here, the Veteran's service treatment records (STRs), VA records, and identified private treatment records have been obtained and associated with the record.  The Veteran underwent a VA examination in May 2006 that did not find an in-service injury though there was STR evidence on an in-service injury; thus, the Board found the May 2006 opinion to be based on an inaccurate factual premise and remanded the appeal to the RO.  In February 2017, the Veteran was afforded a new VA examination which contains a description of the history of the disability at issue; documents and considers the relevant medical facts and principles; and provides an opinion regarding the etiology of the Veteran's claimed condition.  VA's duty to assist with respect to obtaining relevant records and examination has been met.  38 C.F.R. § 3.159(c); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

In summary, the Board finds that it is difficult to discern what additional guidance VA could have provided to the Veteran regarding what further evidence should be submitted to substantiate the claim.  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); see also Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en banc) (observing that "the VCAA is a reason to remand many, many claims, but it is not an excuse to remand all claims."); Reyes v. Brown, 7 Vet. App. 113, 116 (1994); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (both observing circumstances as to when a remand would not result in any significant benefit to the Veteran).

Service Connection

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1131, 1153; 38 C.F.R. §§ 3.303, 3.304, 3.306.  

Service connection may also be granted for disability resulting from disease or injury incurred during active duty for training (ADT), or injuries suffered during inactive duty training (IDT) to include when a cardiac arrest or a cerebrovascular accident occurs during such training.  See 38 U.S.C.A. §§ 101 (24), 106.  Reserve and National Guard service generally means ADT and IDT.  ADT is full time duty for training purposes performed by Reservists and National Guardsmen pursuant to 32 U.S.C.A. §§ 316 , 502, 503, 504, or 505. 38 U.S.C.A. § 101 (22); 38 C.F.R. § 3.6 (c).  IDT includes duty, other than full-time duty, performed for training purposes by Reservists and National Guardsmen pursuant to 32 U.S.C.A. §§ 316 , 502, 503, 504, or 505. 38 U.S.C.A. § 101 (23); 38 C.F.R. § 3.6 (d).  Active military service includes active duty, any period of ADT during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in line of duty, and any period of IDT during which the individual concerned was disabled or died from an injury incurred or aggravated in line of duty or from an acute myocardial infarction, a cardiac arrest, or a cerebrovascular accident which occurred during such training.  38 U.S.C.A. § 1106; 38 C.F.R. § 3.6 (a).  Generally, an individual who has only Reserve or National Guard service (ADT or IDT with no active duty) is not a Veteran as legally defined.  In the service connection context, for example, this means that the presumption of soundness upon entry into service and the presumptive service connection provisions of 38 C.F.R. § 3.307, applicable to active duty, would not apply to ADT or IDT. 38 U.S.C.A. §§ 1111, 1112, 1137; 38 C.F.R. § 3.307.

In addition, arthritis will be presumed to have been incurred in or aggravated by service if it had become manifest to a degree of 10 percent or more within one year of a veteran's separation from active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  With chronic diseases shown as such in service or within the presumptive period so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  This rule does not mean that any manifestation of joint pain, any abnormality of heart action or heart sounds, any urinary findings of casts, or any cough, in service will permit service connection of arthritis, disease of the heart, nephritis, or pulmonary disease, first shown as a clearcut clinical entity, at some later date.  Continuity of symptomatology is required only where the condition noted during service or the presumptive period is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after service is required to support the claim.  38 C.F.R. § 3.303(b).  This regulation pertains to "chronic diseases" enumerated in 38 C.F.R. § 3.309(a) (listing named chronic diseases).  Walker v. Shinseki, 708 F.3d 1331, 1336-37 (Fed. Cir. 2013).  

The United States Court of Appeals for the Federal Circuit (Federal Circuit) noted that the requirement of showing a continuity of symptomatology after service is a "second route by which a veteran can establish service connection for a chronic disease" under subsection 3.303(b).  Walker, supra.  Showing a continuity of symptoms after service itself "establishes the link, or nexus" to service and also "confirm[s] the existence of the chronic disease while in service or [during the] presumptive period."  Id. (holding that section 3.303(b) provides an "alternative path to satisfaction of the standard three-element test for entitlement to disability compensation").  

Service connection may also be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Reasonable doubt concerning any matter material to the determination is resolved in the Veteran's favor.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.

The medical records reflect that in August 1980, the Veteran was pinned between two trucks, and suffered a crush injury involving his body from the waist down during active duty for training with the PAARNG.  He was rushed to the hospital and treated for pelvis and hip trauma.  An x-ray revealed on the day of the injury that the Veteran's pelvis was not fractured and that his hip joints were normal.  The Veteran was diagnosed with a fractured coccyx, which caused his pain and discomfort.  The Veteran underwent a VA examination in December 1980.  The Veteran asserted that he was experiencing pain in his groin and the VA examiner diagnosed him with a lumbar strain and the residual of a healed fracture of his coccyx.  

A May 2005 lumbar x-ray was used to diagnose the Veteran with bilateral hip degenerative joint disease.

The Veteran underwent VA examination in May 2006 in which the VA examiner concluded that there was no evidence that the Veteran's arthritis of the bilateral hips was related to service.  The Board found in February 2012 that the opinion is based on an inaccurate factual premise as the examiner noted that there was no evidence of a hip injury during service.  However, as noted in the treatment records, the Veteran's in-service crush injury involved his body from the waist down, which included his hips.  Additionally, there is no indication that the examiner reviewed the Veteran's claims file prior to rendering his opinion.  

In a March 2007 statement, the Veteran described the August 1980 crush incident.  He was guiding a truck when another truck moved behind him and pinned him between the truck he was guiding.  He felt his body being crushed.  He was rushed to the hospital and treated for his cracked coccyx bone.  He experienced excruciating pain and has been unable to sit or stand for long periods of time.

In February 2017, the Veteran underwent another VA examination in which the examiner found that his bilateral hip condition is less likely than not (less than a 50 percent probability) either incurred in or caused by military service or proximately due to or the result of his service-connected residuals suprapubic crush injury.  The VA examiner reviewed the Veteran's entire claims file.  X-ray confirmed bilateral arthritis of the hips.  STRs indicate a crush injury associated with left suprapubic (groin) hematoma (resolved with aspiration), lumbosacral and bilateral knee sprains, and left-sided sciatica.  The VA examiner was unable to find a medical record documenting a persistent ongoing chronic hip condition proximally subsequent to the crush injury until 2005 when osteoarthritis was diagnosed through x-rays.  The VA examiner concluded that there is no medical nexus linking the then newly-diagnosed hip condition to the original radiologically unremarkable soft tissue crush injury that occurred in-service.  The VA examiner opined that this, together with the fact that, as known in the medical literature, in the absence of radiologically evident bony abnormalities, extra-articular soft tissue injury, i.e., hematoma, is itself unassociated with the development of osteoarthritis (degenerative joint disease) more than 20 years thereafter is wholly inconsistent with and thereby ultimately fails to substantiate the claim as contended. 

The February 2017 VA examiner's opinion was based on review of the Veteran's claims file and included an examination of the Veteran.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  The VA examiner's opinion, rendered by a medical professional, is afforded significant probative weight.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993) (holding that the probative value of medical opinion evidence is based on the personal examination of the patient, the knowledge and skill in analyzing the data, and the medical conclusion reached); see also Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion comes from when it is factually accurate, fully articulated, and has sound reasoning for the conclusion).  The Board assigns this opinion great probative weight, as it was based on examination of the Veteran, the Veteran's record, and included a rationale for the conclusions.  See Bloom v. West, 12 Vet. App. 185, 187 (1999); Black v. Brown, 10 Vet. App. 279, 284 (1997). 

It has been established that the Veteran was injured during ADT.  Further, the Veteran has been diagnosed with arthritis of the hips.  The Veteran was first diagnosed with arthritis of the hips in May 2005.  In August 1980, after the Veteran's crush injury, x-ray evidence revealed that that his hip joints were normal.  The February 2017 VA examiner concluded that there is no medical nexus linking the then newly-diagnosed hip condition to the original radiologically unremarkable soft tissue crush injury that occurred in-service.   The most probative evidence establishes that traumatic arthritis of the bilateral hips is not related to service.  Accordingly, service connection is not warranted.  

The evidence in this case is not so evenly balanced so as to allow application of the benefit-of-the-doubt rule as required by law and VA regulations.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The preponderance is against the Veteran's claim, and it must be denied.


ORDER

Entitlement to service connection for traumatic arthritis of the bilateral hips is denied.




S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


